DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claims 2, 15, and 18, the specification does not enable the full scope of the steps:
- calculating time-difference-of-arrival (TDOA) values based on the first subset of TOA stamps and the second subset of TOA stamps; 
- determining a first set of parameters that define a first clock model function using at least two of the calculated TDOA values, wherein the first clock model function utilizes a time dependence factor of the TDOA values associated with the first broadcast message and the second broadcast message; and
- calculating, using the first clock model function, a phase difference from the first clock model function and from a time elapsed between a first reference point in time and a second reference point in time (lines 18-22).
These steps include within their scope using only two or three TDOA values to determine parameters of one clock model function that is used to calculate a phase difference. Further, the scope of the claim includes calculating TDOA values using any combination of the TOA stamps.
However the specification describes only using specific combinations of TOA stamps to calculate TDOA values, determining parameters of two clock model functions using at least four of said TDOA values, and calculating a phase difference based on said two clock model functions. 
See pages 23-30 of the specification, where it is taught that at least two measurements of TDOAA1,A1,A2,t taken at different times (p. 27 line 16 – p. 28 line 11), and at least two measurements of TDOAA2,A1,A2,t taken at different times (page 28 lines 12-19) are required in order to estimate the parameters kA1A1A2, sA1A1A2, kA2A1A2, sA2A1A2 of two clock model functions (equation (10) and equation (13) in view of (14)). 
The estimates of kA1A1A2 and kA2A1A2 are used to estimate T0A1A2 as per equation (15) (page 29 lines 1-9). The estimate of T0A1A2 is then used in equation (18) or (19), along with sA1A1A2 or sA2A1A2, to calculate the phase difference (page 29 line 19 – page 30 line 2). 
Therefore at least four TDOA measurements are described as being required, two of them being measurements of TDOAA1,A1,A2,t  taken at different times, the other two being  measurements of TDOAA2,A1,A2,t  taken at different times. 
The specification does not provide any description of calculating a phase difference from a single clock model function having parameters determined using only two or three TDOA values, said TDOA values calculated using any of the TOA values. Further, one of ordinary skill would not know how to do it. The specification therefore does not enable one of ordinary skill to practice the full scope of the claim without undue experimentation.

Further regarding claims 2 and 18, the claims recite “a first subset of TOA stamps indicative of a first time of reception of a first broadcast message broadcasted from a first location anchor and a second time of reception of a second broadcast message broadcasted from a second location anchor”. However the claims do not recite where the first and second broadcast messages are received and stamped. According to the specification they are received at the second and first location anchors, respectively, and clock models of the first and second location anchors are thereby determined. However the scope of the claim includes embodiments wherein the first and second broadcast messages are received at one or more other location anchors. The specification does not describe, and one of ordinary skill would not understand, how to determine a clock model function based on TDOA values in such embodiments.

Further regarding claims 2, 15, and 18, the specification further does not enable performing the recited steps in the absence of information indicative of the location anchor receiving the first and second broadcast messages. The claims recite the TOA stamps delivered in association with information indicative of the location anchor broadcasting each broadcast message, but do not recite any source of information indicative of the receiving anchor. Such information is needed in order to calculate the required TDOAs (see equation 8 in view of page 25 lines 11 – page 26 line 5, where the different indices in TDOAA1,A1,A2,t  and TDOAA2,A1,A2,t are explained as specifying the broadcasting and receiving anchors). Said TDOAs are required in order to calculate the clock model and phase difference. The specification does not provide any description of determining TDOAs, clock model, or phase difference without information indicative of the location anchor receiving the first and second broadcast messages, and one of ordinary skill would not know how to do it. The specification therefore does not enable one of ordinary skill to practice the full scope of the claim without undue experimentation.

The remaining claims are dependent.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, in lines 5-7 it is unclear where the first and second broadcast messages are received and time-stamped – at the second and first location anchors respectively, or at an unrecited location? In lines 18-23 it is unclear how the TDOAs are calculated such that a clock model function is determined – which TOAs are differenced? - and further unclear what clock is being modeled – a clock at one of the location anchors, or a different clock? Which TOAs are differenced in order to determine the model of that clock, and how are these TOAs identified without information regarding where the messages have been received and time-stamped? The scope of the claim cannot be clearly determined.

Regarding claim 3, it is unclear what the TDOA value comprises – is it one of the TDOA values recited in claim 2, or a different TDOA value? It is unclear what relationship the TDOA value has to the first clock model function such that it can be “corrected” using a phase difference calculated based on said function.

Regarding claim 5, it is unclear what relationship the second clock model function bears to the first clock model function, the phase difference, and the other previously recited claim limitations. It is unclear if the second clock model function models a clock of one of the first or second location anchors, or if it models some other clock, or if it is related in any way to the recited TOAs/TDOAs. It is unclear how it is used to calculate the phase difference. 

Regarding claim 6 lines 5-6, the second clock model function lacks antecedent basis in the claim.  Further, as for claim 5, it is unclear what relationship the second clock model function bears to the previously recited claim limitations. 

Regarding claims 8-9, in the case of at least three location anchors, it is further unclear how the TDOA values are determined, what “the first clock model function” of claim 2 comprises, and what the “phase difference from the first clock model function” of claim 2 comprises. Claims 8-9 suggest a plurality of clock models for the different pairs of location anchors, with respective phase differences. However the language of claim 2 is not compatible with such an embodiment.

Regarding claim 11, the scope of the limitations cannot be clearly determined. It is unclear what a synchronization correction value comprises, and further unclear why it has been generated, as it is not recited as being used. It is unclear what the TDOA value for the location tag comprises – “TDOA” indicates a time difference of arrival of signals, but it is unclear where the signals originated, where they arrived, and what they have to do with the location tag. No distance to the tag has been recited as being determined, and it is unclear how the corrected distance is determined – is the synchronization correction value or TDOA value used? Examiner notes that it appears at least a distance difference may be meant, in view of page 10 line 16 – page 31 line 9 of the specification.

Regarding claim 13, it is unclear if the determined self-reception time comprises one of the self-reception times recited in claim 2 lines 8-10, or a different self-reception time.

Regarding claim 14, it is unclear what the calculated phase difference comprises. Claim 2 lines 24-16 already recite calculating a phase difference. It is unclear if the phase difference of claim 14 refers to the phase difference of claim 2, or to a different phase difference.

Regarding claim 15, in addition to what has been discussed with respect to claim 2, it is unclear what the first clock model function recited in line 21 comprises. The first clock model function has not been recited as determined based on the TDOA values as described in the specification. It is unclear whether it is a model of the first location anchor or the second, how it has been determined, and how it can be used to calculate the phase difference between time bases. Further, lines 16-18 recite “identifying... the first location anchor broadcasting a broadcast message corresponding to the first TOA stamp”, but said identifying is not used for anything, it is unclear why only the first location anchor is identified, and “the first TOA stamp” lacks antecedent basis.

Regarding claim 17 lines 3-4, “the first clock model function for the first location anchor” lacks antecedent basis, as the first clock model function has not previously been recited as “for the first location anchor”. Claim 17 further recites calculating the phase difference by determining parameters of first and second clock models, but does not recite how the phase difference itself is determined based on said parameters.

Claims 18, 19, and 21 are rejected as indefinite for the same reasons discussed above with respect to claims 2, 3, and 6.

The remaining claims are dependent.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-8, 10-14, and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Analysis for claim 2:
Step 1 – Statutory Category
	Claim 2 recites a tangible non-transitory machine-readable medium and is therefore an apparatus.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 2 recites:
- calculating, with the computer system, time-difference-of-arrival (TDOA) values based on the first subset of TOA stamps and the second subset of TOA stamps; 
- determining, with the computer system, a first set of parameters that define a first clock model function using at least two of the TDOA values, wherein the first clock model function utilizes a time dependence factor of the TDOA values associated with the first broadcast message and the second broadcast message; and Page 2 of 8 4841-3811-4047.v2Serial No. 17/362,902 
-Preliminary Amendment calculating, with the computer system, using the first clock model function, an phase difference from the first clock model function and from a time elapsed between a first reference point in time and a second reference point in time

	These steps fall within the mathematical concept grouping of abstract ideas enumerated in the 2019 PEG because they recite mathematical calculations.

	Claim 2 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 2 further recites:
	- a tangible, non-transitory, machine-readable medium storing instructions that are executed by one or more computing devices;
	-a computer system;
	- receiving a set of time-of-arrival (TOA) stamps, wherein the set of TOA stamps comprises: a first subset of TOA stamps indicative of a first time of reception of a first broadcast message broadcasted from a first location anchor and a second time of reception of a second broadcast message broadcasted from a second location anchor; and a second subset of TOA stamps based on a first self-reception time of the first broadcast message by the first location anchor and a second self-reception time of the second broadcast message by the second location anchor, wherein the second subset of TOA stamps have smaller multipath error than the first subset of TOA stamps, and wherein the TOA stamps are delivered in association with information indicative of the location anchor broadcasting each broadcast message having a TOA stamp among the set of TOA stamps; and 
- identifying the location anchor broadcasting each broadcast message having a TOA stamp among the set of TOA stamps based on the information.

	The tangible, non-transitory, machine-readable medium, one or more computing devices, and computer system comprise generic computer equipment that is merely used as a tool to perform the abstract idea. In performing the abstract idea these elements merely perform the generic computer functions of receiving data and performing calculations.
	The receiving and identifying steps comprise insignificant extra-solution activity, i.e. data gathering.
These elements therefore do not integrate the judicial exception into a practical application of the exception.
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include generic computer equipment and insignificant extra-solution activity.	
These elements therefore do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 2 is therefore not patent eligible.

Claims 3, 5, 6, 11, and 14 recite further mathematical calculations and therefore do not integrate the abstract idea into a practical application or add significantly more. 

Claims 4, 7, 8, 10, 12, and 13 merely further describe the received data or the act of data gathering and therefore do not integrate the abstract idea into a practical application or add significantly more. 

Claim 18 differs from claim 2 in reciting a method performed by a computing device. The method comprises the same abstract idea, and the same data gathering steps, as claim 2. The computing device is merely generic computer equipment that does not integrate the abstract idea into a practical application or add significantly more. 

Claims 19-21 merely recite further mathematical calculations or further details of the gathered data and therefore do not integrate the abstract idea into a practical application or add significantly more.

Claims 9 and 15-17 have been rejected under 35 U.S.C. 112 1st and 2nd paragraphs but appear to integrate the abstract idea into the practical application of determining a phase difference between location anchor time bases and therefore have not been rejected under 35 U.S.C. 101.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-14 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, and 9 of U.S. Patent No. 11,079,466 (‘466) in view of OFFICIAL NOTICE.

Claims 1-5, 8, and 9 of ‘466 anticipate all of the limitations of instant claims 2-14 and 18-21 except:
(1) the ‘466 claims do not teach the tangible, non-transitory, machine-readable medium storing instructions as recited in instant claim 2. The ‘466 claims merely recite a method comprising steps performed by a server. However Examiner takes OFFICIAL NOTICE that it is well-known for a server to execute instructions stored on a tangible, non-transitory, machine-readable medium medium. If not inherent, it would have been obvious to modify the ’466 claims to recite such medium because it is a well-known means of operating a server that could be used with the predictable result of the server executing the instructions stored on the medium.
(2) the TOA stamps delivered in association with information indicating the receiving anchor receiving a given broadcast message as recited in instant claim 4. However it would have been obvious to further modify the ‘466 claims in this way because without such information it would be unclear how to combine the TOA stamps to obtain a clock model. 

Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of U.S. Patent No. 11,079,466 (‘466).

Claims 11 and 12 of ‘466 anticipate the limitations of instant claims 15-17 except for the TOA stamps including information indicative of a receiving location anchor that received the first broadcast message and the second broadcast message as recited in instant claim 16. However it would have been obvious to further modify the ‘466 claims in this way because without such information it would be unclear how to combine the TOA stamps to obtain a clock model as recited in the ‘466 claims.

Claims 2-6, 8-10, and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 9,983,292 (‘292) in view of OFFICIAL NOTICE.

Claims 1-3 and 5 of ‘292 anticipate the limitations of claims 2-6, 8-10, and 12-21  except:
(1) the ‘292 claims do not teach the the tangible, non-transitory, machine-readable medium storing instructions as recited in instant claim 2. The ‘292 claims merely recite a method comprising steps performed by a server. However Examiner takes OFFICIAL NOTICE that it is well-known for a server to execute instructions stored on a tangible, non-transitory, machine-readable medium medium. If not inherent, it would have been obvious to modify the ’466 claims to recite such medium because it is a well-known means of operating a server that could be used with the predictable result of the server executing the instructions stored on the medium.
(2) wherein the second subset of TOA stamps have a smaller multipath error than the first subset of TOA stamps as recited in claims 2 and 18. However this is considered inherent. The second subset of TOA stamps, being based on self-reception times of the broadcast messages, would necessarily have, if any multipath error, smaller multipath error than the first subset of TOA stamps.
(3) the receipt of TOA values via a wired connection as recited in claim 10. However Examiner takes OFFICIAL NOTICE that the receipt is necessarily performed via wireless or wired connection, both of which are well-known. It would have been obvious to modify the ‘292 claims by receiving the TOA values via a wired connection because it is a matter of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6 and 8-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverman (US 8,249,049, cited in parent applications) in view of Crawford (US 7,302,269, cited in parent applications). 

Regarding claims 2-6, 8, 9, and 11-21 as best understood, Silverman teaches a method for determining an instantaneous phase difference between time bases of at least two location anchors for a desired point in time including broadcasting messages between the location anchors, recording TOAs, providing the TOAs to a server, the server calculating TDOAs and using the TDOAs to determine parameters that determine clock models as a function of time (3:19-25, 3:39-42, 3:66 - 6:25, where the TDOAs are present in equation (2) when rearranged to read At = 14[(rx1 m - tx2m) - (rx2m - txl m)]). The clock models are linear functions comprising offset and slope parameters (3:42-47). Silverman further teaches using the phase difference to perform TDOA positioning of a tag by correcting the TDOAs according to the phase difference (3:54-59, Fig. 9 as per 12:17+). Information indicative of the broadcasting location anchor of a stamped message is considered inherent to grouping the time stamps for use in equations 1-3.
Silverman does not teach that each location anchor determines a self-reception time, or that a computer system receives TOA stamps that are based on determined self-reception times. 
According to page 8 lines 10-18 of Applicant’s specification, one method for determining time of self-reception is to estimate it as equal to the time of transmission. 
Silverman determines the time of transmission of a broadcast message, and times of transmission do not have any multipath error. However Silverman does not deliver a corresponding TOA stamp to the server. Instead, Silverman stamps said time upon the broadcast message as per 4:10-11.
However, Crawford teaches that delivering said time to a server is an alternative to Silverman’s method. See Crawford 10:5-16. It would have been obvious to modify Silverman according to Crawford because it is merely an alternative means of providing the server with the required time information that could be used with predictable result of providing the server with the required time information. 

Regarding claim 10, Silverman teaches a wired connection between location anchors and the server at 3:19-25. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman (US 8,249,049) in view of Crawford (US 7,302,269) and further in view of Goddard (US 4,791,422, cited in parent applications). 

Regarding claim 7, Silverman does not teach determining a self-reception time (i.e. time of transmission as per page 8 lines 10-18 of specification) by self-reception of the first broadcast message with a first location anchor antenna. However determining a time of transmission using an antenna as claimed is well-known in the art. For example see Goddard’s abstract and cover Figure. The signal transmitted from transmitter antenna 1 is coupled to receiver antenna 2 in order to determine the time of transmission. It would have been obvious to further modify Silverman in view of Goddard because it is a simple substitution of one known method for determining time of transmission for another to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648